El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En la Corte Municipal de Ponce se presentó la siguiente denuncia:
“Corte Municipal de Ponce, P. R. Estados Unidos de América. El-Presidente de los EE. UU. El Pueblo de Puerto Rico v. Rector Pietri. Yo, Juan Cruz Piris, vecino de Ponce, P. R, formulo denun-cia contra Héctor Pietri por delito de alteración de la paz pública *647cometido de la manera siguiente: Que en abril 29, 1914, bora 9.20 p. m., y en la Plaza de las Delicias del Distrito Judicial Municipal de Ponce, P. R., este individuo, Héctor Pietri, voluntaria y malicio-samente con una conducta ofensiva, durante la celebración de un meeting obrero que se llevaba a efecto en la referida plaza en la citada noche, arrojó entre la multitud de gente allí reunida un pote conte-niendo una materia mal oliénte, lo que produjo la disgregación de los allí reunidos teniendo el orador que estaba en la tribuna que callar su discurso. Como este hecho es contrario a la ley para tal caso pre-vista lo denuncio ante esa Hon. Corte a los fines oportunos. Juan Cruz Piris, denunciante. Siendo testigos: María Aponte, Juan Moler, Juan Ríos, Carlos Mercado, Luis Monserrate y José C. Castillo, Cabo P. I. Jurada ante mí hoy 21 de mayo de 1914. Pedro Iglesias Gon-zález, secretario de la Corte Municipal de Ponce, P. R.”
Al conocer de ella en grado de apelación el Tribunal de Distrito de Ponce dictó sentencia declarando al acusado culpable del delito comprendido en .el artículo 358 del Código Penal y lo condenó a la pena de doscientos dóllares de multa y en defecto de pago a sufrir' un día de cárcel por cada dollar que dejara de satisfacer, no excediendo de noventa días, y al pago de las costas.
Interpuesto por el sentenciado el presente recurso de ape-lación se recibió la transcripción de los autos en la que figura un pliego de exposición del caso y de excepciones, pero no. presentó alegato escrito aun cuando su abogado asistió a la vista' que se celebró en este tribunal.
. Es una mala práctica que los apelantes no presenten sus: alegatos escritos como ordena la regla 42 de las de este Tribunal Supremo y cuando esto sucede sólo examinaremos los errores que sean fundamentales. El Pueblo v. Colón, 17 D. P. R., 1011; El Pueblo v. Carrillo y El Pueblo v. Calderón, 19 D. P. R., 366 y 934 respectivamente y El Pueblo v. Laureano, 20 D. P. R., 7.
De acuerdo con la doctrina contenida en estos casos, espe-cialmente en el último en el que dijimos que cuando no se presente alegato escrito por el apelante sólo examinaremos como errores fundamentales los de falta de jurisdicción y *648los de que la acusación no imputa un delito público, nos con-cretaremos a este último en el presente caso ya que respecto del otro nada alegó oralmente el abogado y realmente la corte inferior tenía jurisdicción.
En la vista de la apelación sostuvo el abogado del ape-lante que el becho imputado en la denuncia no es constitu-tivo del delito comprendido en el artículo 358 del Código Penal por cuya infracción se le castiga, porque el medio por el cual se alega se produjo la disgregación de la reunión no es nin-guno de los comprendidos en sus diversos apartados. Dicho artículo dice así:
“Todo el que voluntariamente perturbare o molestare cualquiera congregación de personas reunidas para dedicarse al culto religioso, ú otro objeto lícito, con ruidos, palabras profanas, conducta grosera o indecorosa, innecesario alboroto, bien dentro del local en que se celebra el acto, o tan cerca que perturbe el orden y solemnidad de la reunión; o que sin autoridad perturbare o dispersare cualquiera asamblea o reunión de carácter legítimo, incurrirá en misdemeanor.
No hemos encontrado en la jurisprudencia americana un caso en el que se considere un hecho siquiera semejante al imputado al apelante por lo que tendremos que atenernos únicamente al estudio de las palabras de la ley y del espíritu que informa el precepto en cuestión. Sin embargo, las cortes de equidad han prohibido la producción ele sustancias pesti-lentes por ser constitutivas de estorbo público (nuisance).
Entendemos que la denuncia está, comprendida en el apar-tado que se refiere a conducta grosera e indecorosa.
Conducta grosera o indecorosa es cualquiera acción impo-lítica, contraria a las regias usuales observadas en la socie-dad, cometida por una persona contra otra. 2 Bouvier’s Law Dictionary, 938..
El acto imputado al apelante se comprende propiamente dentro de la significación de esas palabras de la ley porque el producir olores pestilentes ante otra persona o personas es un acto contrario a las regias usuales en la sociedad; y cuando, como en este caso, tal acto tiene lugar voluntaria *649y maliciosamente en una reunión de personas congregadas lícitamente y es causa de que se disgreguen, entonces cons-tituye la infracción del artículo 358 citado cuyo objeto es pro-teger el derecho de reunión lícita castigando a quien lo per-turbare o molestare por alguno de los medios que en él se relacionan.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.